Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton *703County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Contrary to petitioner’s contention, the record contained sufficient material to enable the Hearing Officer to assess the confidential informant’s credibility and the reliability of the information. It was, therefore, not necessary for the Hearing Officer to personally interview the informant. Petitioner’s remaining arguments have been reviewed and rejected as lacking in merit.
Weiss, P. J., Mikoll, Yesawich Jr., Mahoney and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.